


Exhibit 10.80

 

SELECT MEDICAL HOLDINGS CORPORATION

RESTRICTED STOCK AWARD AGREEMENT UNDER THE

2005 EQUITY INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS

 

This Restricted Stock Award Agreement (this “Agreement”) is made as of August 5,
2015 (the “Effective Date”), between SELECT MEDICAL HOLDINGS CORPORATION, a
Delaware corporation (the “Company”), and RUSSELL L. CARSON, an individual (the
“Participant”).

 

WHEREAS, the Company has adopted the 2005 Equity Incentive Plan for Non-Employee
Directors, amended and restated as of August 12, 2009 and further amended on
March 3, 2011 (the “Plan”), all of the terms and provisions of which are
incorporated herein by reference and made a part hereof;

 

WHEREAS, the Participant serves as an member of the Board of Directors of the
Company;

 

WHEREAS, in order to provide an incentive to the Participant to serve as a
member of the Board of Directors of the Company, the Company has approved and
authorized the issuance of certain shares of the Common Stock of the Company,
par value $.001 per share (the “Stock”), to the Participant, subject to the
terms of the Plan and this Agreement; and

 

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.

 

NOW, THEREFORE, in consideration of the services to be rendered by the
Participant as a member of the Board of Directors of the Company, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Participant agree to the terms and conditions
set forth herein.

 

1.                                      Award of Restricted Stock.  The Company
hereby awards and issues to the Participant, effective as of the date hereof,
10,000 shares of Stock (the “Restricted Stock”).

 

2.                                      Vesting Schedule. Subject to the further
provisions of this Agreement, and the Participant’s continued service as a
member of the Board of Directors of the Company, all of the shares of Restricted
Stock shall vest on August 5, 2016.  Subject to Section 5 hereof, the period
beginning on the date hereof through and including the vesting date for any
shares of Restricted Stock shall be referred to herein as the “Restricted
Period” with respect to such shares of Restricted Stock.

 

3.                                      Transferability.  Shares of Restricted
Stock which have not vested may not be sold, assigned, transferred, pledged, or
otherwise disposed of under any circumstances during the applicable Restricted
Period, except that such shares may be transferred to a Permitted Transferee who
agrees in writing (in a form satisfactory to the Company and its counsel) to be
bound by this Agreement to the same extent as the Participant, and any such
transferred shares shall continue to be subject to forfeiture upon the
Participant’s termination of service as a

 

--------------------------------------------------------------------------------


 

member of the Board of Directors of the Company as provided herein.  The
Restricted Stock shall not be subject to execution, attachment or similar
process during the applicable Restricted Period.  Upon any attempt to transfer,
assign, pledge, or otherwise dispose of the Restricted Stock during the
applicable Restricted Period contrary to the provisions of the Plan or this
Agreement, or upon the levy of any attachment or similar process upon the
Restricted Stock during the applicable Restricted Period, the Restricted Stock
shall immediately be forfeited to the Company and cease to be outstanding.

 

4.                                      Forfeiture of Restricted Stock.  All
unvested shares of Restricted Stock shall immediately be forfeited to the
Company and cease to be outstanding upon the termination of the Participant’s
service as a member of the Board of Directors of the Company.  The Participant
acknowledges that neither the Participant nor the Participant’s estate will have
any claim whatsoever against the Company or any Subsidiary related to any
forfeiture of the Restricted Stock.

 

5.                                      Acceleration of Vesting Upon Change of
Control.  Upon a Change of Control all Restricted Periods shall terminate and
all outstanding shares of Restricted Stock shall be vested in full and all
limitations on such Restricted Stock set forth in this Agreement shall
automatically lapse.

 

6.                                      Plan Governing.  The Participant hereby
acknowledges receipt of a copy of the Plan and accepts and agrees to be bound by
all of the terms and conditions of the Plan as if set out verbatim in this
Agreement.  In the event of a conflict between the terms of the Plan and the
terms of this Agreement, the terms of the Plan shall control.

 

7.                                      Miscellaneous.  This Agreement may be
amended only by written agreement of the Participant and the Company and may be
amended without the consent of any other person.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, representatives, heirs, descendants,
distributees and permitted assigns.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the

 

2

--------------------------------------------------------------------------------


 

Effective Date.

 

 

SELECT MEDICAL HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ Robert A. Ortenzio

 

Name:

Robert A. Ortenzio

 

Title:

Executive Chairman & Co-Founder

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

/s/ Russell L. Carson

 

 

Russell L. Carson

 

3

--------------------------------------------------------------------------------
